DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 02/28/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


Allowable Subject Matter
Claims 1-19, 21 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 18, 19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
in combination with the links being slanted off a radial orientation relative to the axis, with the inner end being circumferentially offset from the outer end in a given angular direction, the given angular direction configured for subjecting the links to compression when transmitting torque between the female member and male member” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 18:
The prior art of record does not teach “A system including: a gas turbine engine having a driving shaft; a generator having a driven shaft and a coupling between the driving shaft and the driven shaft wherein the coupling further comprising comprises: a female member provided as part of one of the driving shaft and the driven shaft, the female member configured to rotate around an axis, defining an axial recess, and having a plurality of connections circumferentially arranged along a radially inner in combination with the links being slanted off the radial orientation, with the inner end being circumferentially offset from the outer end, the links subjected to compression when transmitting torque between the female member and male member” as claimed in claim 18, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Regarding Claim 19:
“A method including: transferring torque from a driving member to a driven member with a coupling, the coupling including a female member provided as part of one of the driving member and the driven member, and having an axial recess forming a radially internal surface, a male member provided as part of the other one of the driving member and the driven member, having a radially outer surface, and extending inside the axial recess, and a plurality of links circumferentially arranged in an annular spacing between the internal surface and the outer surface in combination with the plurality of links being individually separated from one another, the method comprising rotating the driving member by applying torque, the torque being transmitted to the driven member by compression between the 
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 17, 2022